DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on July 08. 2022.  

Claims 1, 3-4, 6-15, 17-18, and 20-30 are currently pending and no claim was amended.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are persuasive. Therefore, the previous rejection was  withdrawn. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the    subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-4, 8-11, 13-15, 17-18, 22-25, and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in U.S. Publication No. 2011/0299489 A1, hereinafter referred to as Kim, in view of Loehr et al. in U.S. Publication No. 2018/0254879 A1, hereinafter referred to as Loehr.


Regarding claim 1, Kim discloses a method of wireless communications by a user equipment) (method of detecting a control channel by user equipment {UE}, para.16), comprising:
receiving a downlink control information (DCI) having one or more fields to convey command or allocation information for multiple component carriers (CCs) (reading DCI on physical downlink control channel {PDCCH} [para.100] or receiving carrier aggregation {CA} information using coordination field {CF} [para.42], which includes control information, such as number of indications, e.g., fields, [para.163 and para.256] or includes information about a PDCCH monitoring set on which UE can perform blind decoding {BD}, e.g., command,  along with information about a UE downlink/ uplink component carriers set {UE DL/UL CC set}, e.g., allocation information for multiple CCs [para.157], wherein CF can be defined and included in payload as DCI format of control channel or CF is included in PDCCH [para.263, lines 4-28]); and
taking at least one action about the multiple CCs in accordance with the command or allocation information (performing BD or detecting PDCCH at specific position in physical resource, e.g., CC [para.263] or monitoring one or more CCs represented in PDCCH monitoring set, e.g., search space, on which UE should monitor [para.140-142]), wherein:
the one or more fields convey a command to activate search spaces in the multiple CCs (indication, e.g., field, indicates that UE should perform BD only on CCs of PDCCH monitoring set, and indication on number of scheduled/ candidate PDCCHs, DCI format, …  para.163); and
taking the action comprises monitoring the search spaces in the multiple CCs for control channel information (performing BD only on CCs of PDCCH monitoring set, e.g., search spaces [para.163] or blind decoding all scheduled CCs or all candidate CCs to detect a control channel allocated to it, e.g., control channel carrying control channel information [para.153], and wherein the DCI comprises:
one or more common information for carrying information on the multiple CCs (indicating PDCCH carrying a number of scheduled CCs, a scheduled CCs [para.163] or indicating PDCCH in a bitmap of several candidate PDCCHs [para.169]); and
one or more dedicated information for carrying information on a corresponding one of the CCs (indicating PDCCH carrying a control channel to a UE by index of a candidate PDCCH from among candidate PDCCHs,[para.169]).
However, Kim does not disclose DCI in PDCCH also carries one or more common information fields for carrying information that applies to each of the multiple CCs, and one or more dedicated information fields for carrying information that applies only to a corresponding one of the CCs; which are known in the art and commonly applied in communications field for data communications, as suggested in Loehr’s disclosure as below.
Loehr, from the same field of endeavor, teaches DCI in PDCCH also carries one or more common information fields for carrying information that applies to each of the multiple CCs (new downlink component carrier (DL CC) (de)activation flag, e.g., included in a field, in downlink resource assignment/ DCI could be used to activate or deactivate all downlink component carriers , [para.126] wherein DCI is mapped to its corresponding physical channel PDCCH [para.48, lines 1-8]); and one or more dedicated information fields for carrying information that applies only to a corresponding one of the CCs (and DL CC (de) activation field in DCI indicates which individual downlink component carrier(s) is/are to be activated or deactivated, para.161).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to take appropriate actions, e.g., activating/ monitoring search spaces in multiple CCs, in accordance with the command or allocation information included in respective common and dedicated information fields of the received DCI; thus increasing transmission rate and scheduling flexibility by adopting an efficient blind decoding scheme in detecting  downlink control information in a multi-carrier broadband wireless communications system. 


Regarding claim 3, Kim in view of Loehr disclose wherein the DCI also schedules one or more transmissions in at least one of the multiple CCs (CA information using coordination field {CF} [para.42] includes information about a UE downlink/ uplink component carriers set, e.g., allocation information for multiple CCs, see para.157 in Kim).

Regarding claim 4, Kim in view of Loehr disclose wherein the DCI is received in a first cell and used to activate a search space in at least one other cell (information is received in a carrier, e.g., first cell, to which control channel is allocated to terminal, wherein information indicating an area or a carrier in which the terminal is to perform blind decoding, [see para.25 in Kim], wherein area or PDCCH monitoring set includes other CCs [see para.126, lines 5-9 in Kim]).  


Regarding claim 8, Kim in view of Loehr disclose wherein the DCI is used for search space set activation or de-activation (indication, e.g., DCI, indicates that UE should perform BD only on CCs of PDCCH monitoring set, and indication on number of scheduled/ candidate PDCCHs, DCI format, …  see para.163 in Kim) and scheduling grants in a cell in which the DCI is transmitted (L1/L2 control signaling or scheduling grants or DCI content, is for allocating resources for downlink or uplink data transmission, see para.48 in Loehr).
Thus, it would be obvious to one of ordinary skill in the art to activate/ deactivate search space set and to schedule grants in a cell in which the DCI is transmitted; thus allowing timely data transmission while avoiding the waste of processing resources.  


Regarding claim 9, Kim in view of Loehr disclose wherein comprising sending feedback acknowledging scheduled data, wherein the feedback also serves as confirmation from the UE for receiving the search space set activation via the DCI (reporting channel quality feedback or channel quality information for the newly activated downlink component carrier(s, see para.241 in Loehr)
Thus, it would be obvious to one of ordinary skill in the art to consider the reporting of the quality of newly activated downlink component carrier as  a confirmation from the UE for receiving the search space set activation via the DCI, wherein the search space includes component carrier to be activated/ monitored; thus allowing the base station to properly control the communications between UE and itself.


Regarding claim 10, Kim in view of Loehr disclose wherein the DCI is used for search space set activation or de-activation (indication/ DCI is used to indicate that UE should perform BD only on CCs of PDCCH monitoring set, e.g., activating search space, [see para.163 in Kim] or when CF/ DCI cannot be decoded, e.g., deactivate DCI, [see para.22 in Kim]) and scheduling grants in multiple cells in which search spaces are activated (L1/L2 control signaling or scheduling grants or DCI content, is for allocating resources for downlink or uplink data transmission, see para.48 in Loehr).
Thus, it would be obvious to one of ordinary skill in the art to perform these aforementioned functions; thus allowing the base station to properly control the communications on multiple cells between UE and itself.


Regarding claim 11, Kim in view of Loehr disclose wherein the scheduling grant is the same for each of the multiple cells (same amount of CCE resources should be scheduled, e.g., scheduling grant, on all carriers, e.g., cells, see para.233 in Kim).


Regarding claim 13, Kim in view of Loehr disclose wherein sending feedback acknowledging scheduled data, wherein the feedback also serves as confirmation for receiving the search space set activation via the DCI (performing BD based on information of CF, e.g., confirmation for receiving search space activation, determining that information of CF is valid after UE receives CF successfully e.g., acknowledging scheduled data, and transmits an ACK, e.g., sending feedback, see para.195 in Kim).


Regarding claim 14, Kim in view of Loehr disclose wherein the one or more fields convey a command to adjust transmission power for a transmission from the UE in one or more of the multiple CCs (DCI comprises transmit power control {TPC} command for PUCCH and PUSCH, e.g., e.g., two CCs, for power adjustment [para.53 in Loehr). 
Therefore, it would be obvious to convey a command to adjust the transmission power to UE with provided transmit power values, so as for UE to adjust the transmission power of the transmission in accordance with the command; thus enhancing communications by efficiently controlling the transmission power of the UE that may be in a transmit power limited state. 


Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 1, except that claim 15 is recited from the network entity perspective (eNB in Fig.14 of Kim).


Regarding claims 17-18, claims 17-18 are rejected for substantially same reason as applied to claims 3-4, except that claims 17-18 are recited from the network entity perspective.


Regarding claims 22-25, claims 22-25 are rejected for substantially same reason as applied to claims 8-11, except that claims 22-25 are recited from the network entity perspective.


Regarding claims 27-28, claims 27-28 are rejected for substantially same reason as applied to claims 13-14 above, except that claims 27-28 are recited rom the network entity perspective.

.
Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 1, except that claim 29 is in a {UE} device claim format. 


Regarding claim 30, claim 30 is rejected for substantially same reason as applied to claim 15, except that claim 30 is in a {network entity device} claim format.

 
Claims 6-7, 12, 20-21, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of Loehr, as applied to claims 1 and 15 above, respectively, and further in view of Miki et al. in U.S. Publication No. 2013/0058294 A1, hereinafter referred to as Miki.


Regarding claim 6, Kim in view of Loehr disclose defining a common and dedicated search space of the LTE component carrier in which the user equipment searches for PDCCHs (para.67) and only searching for a given subset of the DCI formats in order to avoid too high processing demands (para.69).
However, Kim in view of Loehr do not disclose at least one of the dedicated information fields indicates activation or de-activation states for search space sets in a corresponding cell; which is known in the art and commonly applied in communications field for data communications, as suggested in Miki’s disclosure as below.
Miki, from the same field of endeavor, teaches at least one of the dedicated information fields indicates activation or de-activation states for search space sets in a corresponding cell (component carrier assignment information assigns a specific component carrier, e.g., SS-grouping component carrier, in which search spaces are grouped, e.g., activation for search space sets, [para.129, lines 12-21] or information that relates to search spaces, which may include ON and OFF of activation/ deactivation of PDSCH/ PDCCH [para.145]).
It is obvious to one of ordinary skill in the art to indicate activation or de-activation states for search space sets in a corresponding carrier/cell in at least one of the dedicated information fields; thus enhancing DCI/ PDCCH reception while reducing the number of blind decoding attempts. 

Regarding claim 7, Kim in view of Loehr do not disclose wherein at least one of the common information fields indicates activation or de-activation states for all search space sets in other cells; which is known in the art and commonly applied in communications field for data communications, as suggested in Miki’s disclosure as below.
Miki, from the same field of endeavor, teaches wherein at least one of the common information fields indicates activation or de-activation states for all search space sets in other cells (search space configuration in grouping search spaces SS1 and SS2 into anchor carriers CC0 and CC2 of respective groups [para.58], or information that relates to search spaces, which may include ON and OFFof activation/ deactivation of PDSCH/ PDCCHs [para.145]).
It is obvious to one of ordinary skill in the art to indicate activation or de-activation states for all search space sets in other ccs/ cells in at least one of the common information fields; thus enhancing DCI/ PDCCH reception while reducing the number of blind decoding attempts. 


Regarding claim 12, Kim in view of Loehr disclose scheduling grants for allocating resources for downlink or uplink data transmission (para.48 in Loehr).
However, Kim in view of Loehr do not disclose wherein the scheduling grants are different for at least some of the multiple cells; which is known in the art and commonly applied in communications field for data communications, as suggested in Miki’s disclosure as below.
Miki, from the same field of endeavor, teaches scheduling grants are different for at least some of the multiple cells (arranging {different} downlink assignment information D0 to D3 of all component carriers CC0 to CC3, [para.43], and identifying which component carrier each downlink assignment information is associated with [para.46]).
Thus, it would be obvious to one of ordinary skill in the art to schedule different grants or to arrange different downlink assignments for at least some of the multiple cells; thus enhancing PDCCH/ DCI transmission/ reception in the event a plurality of component carriers being supported between UE and network entity.

Regarding claims 20-21 and 26, claims 20-21 and 26 are rejected for substantially same reason as applied to claims 6-7 and 12 above, except that claims 20-21 and 26 are recited from the network entity perspective.

	
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465